DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 10-15 are objected to because of the following informalities:  
Claim 4 should end with a period.
Claim 10, lines 7-8 recite “third layer”, “fourth layer” for first time, however, there was no recitation of, i.e. first or second layer prior to that.
Claim 15, line 9, “:;” should be changed to “;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 18 recites the limitation "the processing of training the neural network" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 10, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramireddy et al. (US 2021/0226674) (hereinafter Ramireddy).
Re claim 10, Ramireddy discloses:
“transmitting by a transmitter a signal to a receiver” (Fig. 2, element 200; para. 0009, 0092, 0212, 0213, 0336);
“receiving by the transmitter feedback information generated by the receiver from the receiver” (Fig. 2, element 216; para. 0009, 0092, 0098, 0365); and
“generating by the transmitter a codeword by applying at least one of processing through at least one third layer, processing through a fourth layer, or processing through a normalization layer, to the feedback information” (para. 0009, 0098 - 0114, 0214 - 0216, 0365 - 0367, wherein the precoding matrix and/or weights from the codebook teaches the claimed “codeword”)
“wherein the feedback information is generated on the basis of a signal component, a channel component, and a noise component, which are transmitted from 
Re claim 15, Ramireddy discloses:
“A method of determining a codebook for feedback in a wireless communication system, the method comprising: 
acquiring by a receiver a reception signal vector including a channel component and a noise component, on the basis of a signal received from a transmitter (Fig. 3; element 202; 0009, 0092, 0093 - 0103, 0195, 0212, 0213, 0336, 0360 - 0364, 0425, 0426, 0437, 0519); 
“generating by the receiver feedback information by applying at least one of processing through at least one first layer, processing through a second layer, or processing through a quantization layer, to the reception signal vector:;” (para. 0092 - 0103, 0195, 0360 - 0364, 0425, 0426, 0437, 0519) 
“transmitting by the receiver the feedback information to the transmitter; and generating by the transmitter a codeword by applying at least one of processing through at least one third layer, processing through a fourth layer, or processing through a normalization layer, to the feedback information, wherein the codebook includes one or more of the codewords.” (Fig. 2, element 216; para. 0009, 0092, 0098, 0365; wherein the precoding matrix and/or weights from the codebook teaches the claimed “codeword”).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramireddy in view of Ribeiro et al. (US 2015/0372727) (hereinafter Ribeiro).
Re claim 1, 
“A method of feedback in a wireless communication system, the method comprising:
acquiring by a receiver a reception signal vector including a channel component and a noise component;” (Fig. 3; element 202; 0009, 0092, 0093 - 0103, 0195, 0212, 0213, 0336, 0360 - 0364, 0425, 0426, 0437, 0519) 
“generating by the receiver feedback information by applying at least one of processing through at least one first layer, processing through a second layer, or processing through a quantization layer, to the reception signal vector;” (para. 0092 - 0103, 0195, 0360 - 0364, 0425, 0426, 0437, 0519) 
“transmitting by the receiver the feedback information to a transmitter, wherein the quantization includes stochastic binarization.” (Fig. 2, element 216; para. 0009, 0092, 0098, 0365).
Ramierddy differs from the claimed invention in that it does not disclose the above underlined claimed subject matter.  However, it would have been within the knowledge of one skilled in the art to have understood that such subject matter would have been design preference as there are different method for implementation the quantization process.  More particularly, Ribeiro, in similar filed of endeavor, discloses 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated such teaching of stochastic process of Ribeiro into Ramireddy in the quantization process and predictable result would have been expected.
 Allowable Subject Matter
10.	Claims 2-9, 11-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamurthy (US 2014/0064109)
Mittal et al. (US 2020/0228178)
Jin et al. (US 2019/0123796)
Nealis et al. (US 2018/0307950)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633